DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-11 are presented for examination.
This application is a CON of 16/839,455 filed on 04/03/2020 now PAT 11,100,379.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 11,100,379 (hereinafter referred as '379). Although the claims at issue are not identical, they are not patentably distinct from each other because all the claims are expressly found in the claimed application. For instance, claim 1 of the present application recites the following limitations:
A multi-purpose smart card in a dynamic environment, the dynamic environment comprising: an operative field from one of a data connection system, a GPS or normal telecommunication network, a local wireless network, and a smart card comprising: a top layer connected to a bottom layer, the bottom layer on which is a microprocessor for running in a memory and connected to a power source a software for operation of the smart card in the dynamic environment, and a mass storage memory for storing biometric information of a user and private data; the microprocessor connected to one of a one-time password generator (OTP), an UHF RFID 
Whereas claim 1 of '389 application, the applicant claims:
A multi-purpose smart card in a dynamic environment, the dynamic environment comprising: an operative field from one of a data connection system, a GPS or normal telecommunication network, a local wireless network, and the smart card comprising: a top layer with a cover printed and glued to a bottom layer, the cover including identity elements, an activation symbol, a code display window for allowing illustration of a One Time Password Generator (OTP); the bottom base layer on which is a microprocessor for running in a memory and connected to a power source a software for operation of the smart card in the dynamic environment, and a mass storage memory for storing biometric information of a user and private data; the microprocessor connected to a one-time password generator (OTP), a biometric reader, an UHF RFID tag for long-range, in-faculty detection, a multi-protocol contactless access control interface with low power Bluetooth connector, and at least one sensor; wherein, the smart card is 
The instant claims obviously encompass the claimed invention of '389 patent and differ only by terminology. To the extent that the present claims are broader and therefore generic to the claimed invention of '389 application, In re Goodman 29 USPQ 2d 2010 CAFC 1993.
The obviousness-type double patenting rejection is a judicially established doctrine based upon public policy and is primarily intended to prevent prolongation of the application term by prohibiting claims in a second application not patentably distinct from claims of a first application. In re Vogel, 164 USPQ 619 (CCPA 1970).
Claims 2-3 are also rejected under double patent as being dependent of claim 1.
Claims 4, 5, 7-8 and 11 are also rejected under double patent in view of claims 4, 5, 7-8 and 11 of '389 patent application.
Claim 6 is also rejected under double patent as being dependent of claim 5.
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Law et al. (US 2019/0286805) in view of Grasso et al. (US 2016/0203527).
Re Claims 1 and 4: Law et al. {hereinafter referred as “Law”} teaches secure tamper resistant smart card, which includes an operative field from one of a data connection system, a GPS or normal telecommunication network, a local wireless network {herein the smart card may include one or more wireless communication protocols} (¶ 40+), and a smart card comprising: a top layer connected to a bottom layer, the bottom layer on which is a microprocessor {herein a microcontroller} for running in a memory and connected to a power source {herein power supply 340}, and a mass storage memory for storing biometric information of a user and private data (¶ 34+, 92+); the microprocessor connected to one of a one-time password generator (OTP), an UHF RFID tag for long-range, in-faculty detection, a multi-protocol contactless access control interface with low power Bluetooth connector {herein smart card that operate at ultra-low power consumption, see ¶ 39+} (¶ 33-41, 81-98+), and the microprocessor connected to at least one sensor {herein biometric sensor 315}, and wherein the smart card is configured to enable at least a portion of the dynamic environment from (a) the data connection system, (b) the GPS or normal telecommunication network, or (c) the local wireless network, to interact with one of (i) the UHF RFID tag for long-range, in-facility detection, (ii) the multi- protocol contactless access control interface with low power Bluetooth connector, or (iii) the at least one sensor for the management (establishing or losing) of trust between the smart card and the user (¶ 92+), and wherein the 40Attorney Docket No. G8016-00012 smart card is further configured as part of the management of trust between the smart card and the user to allow for the programming of at least one trust verification parameter (TVP) {herein the smart card may be required to establish a trusted connection with the external device} to be tested and confirmed before the card releases data to help as part of a secured digital transaction (¶ 117+, 177-183+).
Law fails to specifically teach a software for operation of the smart card in the dynamic environment.
Grasso et al. teaches authentication system and method to improve trust in public reviews, which includes a software for operation of the smart card in the dynamic environment (¶ 29+).
In view of Grasso et al.’s teachings, it would have been obvious to an artisan of ordinary skill in the art at the time the invention was made to employ into the teachings of Law a software for operation of the smart card in the dynamic environment in which application code and application can be securely stored and administered.  
Re Claim 2: Law as modified by Grasso et al. teaches device and method, wherein the smart card is further configured as part of the management of trust between the smart card and the user to allow for the programming of more than one trust verification parameter (TVP) to each be 
Re Claim 3: Law as modified by Grasso et al. teaches device and method, wherein the data released to help as part of the secured digital transaction includes a security token (HOTP or TOTP systems) (¶ 251+).

Allowable Subject Matter
Claims 5-11  would be allowable upon filing a proper Terminal disclaimer.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to specifically teach an unpaired card: providing to a new user the unpaired card: pairing the card with the user by either one of (a) entry of the user’s biometric data (b) the request of a code, or (c) the entry from a terminal of identification data: and creating a trust by allowing the card further configured to enable at least a portion of the dynamic environment from (a) the data connection system, (b) the GPS or normal telecommunication network, or (c) the local wireless network, to interact with one of (i) the UHR RFID tag for long-range, in-faculty detection, (ii) the multi-protocol contactless access control interface with low power Bluetooth connector, or (hi) the at least one sensor: further including the step of allowing for the management (establishing or losing) of trust between the smart card and the user, and further including the step of allowing for the programming of at least one trust verification parameter (TVP) to be tested and confirmed before the card releases data to help as part of a secured digital transaction. These limitations in conjunction with other limitations in the claimed invention were not shown by the prior art of record.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lindsay (US 2007/0250920) teaches security system for protecting an asset.
Wilson (US 2019/0043045) teaches limited operational life password for digital transactions.
Shafford (US 2008/0028230) teaches biometric authentication proximity card.
Andebert et al. (US 2008/0169350) teaches configurable digital badge holder.
Saito et al. (US 7,278,025) teaches secure biometric verification of identity.
Monday through Friday 8:30AM to 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Steve Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWYN LABAZE/Primary Examiner, Art Unit 2887